DETAILED ACTION
This office action is in response to the response filed  on 04/06/2022.
Claims 1-30 are pending of which claims 1, 13, 25 and 28 are independent claims.
IDS filed on 03/03/2022 is considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20190059031 to Hahn (hereinafter “Hahn”).


Regarding claim 1: Hahn discloses a   method for wireless communications at a user equipment (UE), comprising: establishing a connection between the UE and a network over a first cell group and a second cell group(Hahn, see paragraph[0330],  a dual connectivity with CA configured includes a first cell group called a Master Cell Group and a second cell group call a Secondary Cell Group); detecting a radio link failure condition for the connection between the UE and the network over the first cell group(Hahn, see paragraph [0277], a UE continues to perform measurement persistently in order to maintain the minimum radio link quality value of a radio link with a serving cell that it receives a service, and the UE determines whether communication is impossible under the current circumstance due to quality deterioration of the radio link with the serving cell); determining, in response to detecting the radio link failure condition, whether an air interface resource allocation is available for a signaling radio bearer (SRB) between the UE and the network over the second cell group(Hahn, see paragraphs [0500], radio link is available via the active second cell SRB (see paragraph [0020), a since the serving cell is the main controlling cell, immediately after the quality of communication reaches a certain threshold its SRB is becomes inactive, to select a new serving cell from the alternative eNB and to activate the inactive SRB due to a radio link quality of a serving eNB for a specific MCS is degraded, and to switch the serving eNB to the activated alternative eNB (alternative serving eNB); and selecting, based at least in part on the determination, one of a plurality of radio link failure procedures, wherein the plurality of radio link failure procedures comprises a partial release of radio resources between the UE and the network (Hahn, see paragraphs [0487-0489], based on the quality information received, the serving eNB selects from the first alternate group  an alternative eNB that has the longest PER guaranteeing time and low PER as an alternative serving eNB, and  the old serving eNB perform switching to the selected alternative serving eNB; since the selected alternative serving eNB satisfies the target PER of a specific MCS, the UE performs a DBR configuration with the alternative serving eNB in order to be provided with the specific MCS. Note the same procedure is used if the quality of the second cell or BS quality is deteriorated, see paragraph [0019] in this case still the selection  of the second cell from the alternate second group is performed by the serving base station).
 
Regarding claim 2: Hahn discloses the  method of claim 1, wherein selecting one of the plurality of radio link failure procedures comprises: selecting a second radio link failure procedure in response to determining that the air interface resource allocation for the SRB between the UE and the network is available over the second cell group(Hahn, see paragraph[0024], comparing the radio link quality value to be changed, of the first BS with a minimum radio link quality value and/or a target radio link quality value for the specific MCS, and the first BS is maintained or switched to one second BS among the at least one second BS according to a result of the comparison, and see paragraph [0018], the selected alternate BS has Signaling Radio Bearer (SRB)that is in inactive state at beginning is configured to the UE and made active); and performing the second radio link failure procedure, wherein the second radio link failure procedure comprises the partial release of radio resources between the UE and the network (Hahn, see paragraph[0744], Table 4, a failure condition of second radio link is handled through change procedure, during change procedure of the second cell (SeNB), the serving eNB releases the SeNB for a new SeNB based on quality indication, and  the SeNB Change procedure of the Dual Connectivity is: 1) a UE transmits a Measurement Report to a serving eNB; 2) the serving eNB transmits an SeNB Additional request, and based on the response: 3)  the serving eNB transmits a request for releasing the previous SeNB, and transmits an RRC Connection Reconfiguration including the result to the UE;  4)the UE transmits an RRC Connection Reconfiguration Complete to serving eNB, and the serving eNB forwards it to another eNB; 5) the UE tunes synchronization with another eNB, and performs Random Access procedure).  

Regarding claim 3: Hahn discloses the method of claim 2, wherein performing the second radio link failure procedure further comprises: transmitting an indication of the radio link failure condition to the second cell group using the SRB (Hahn, see paragraph [0016] a UE receiving a first message for informing that a radio link quality value of a first base station (BS) for a specific Mission Critical Service (MCS) is changed from the first BS, and the first message includes first radio link quality information; receiving a second message including second radio link quality information associated with a radio link quality value of a second BS from the at least one second BS; and maintaining the first BS or switching to one of the at least one second BS based on the received first radio link quality information and the second radio link quality information, and the second radio link quality information includes at least one of a supportable radio link quality value for the MCS or a radio link quality value guaranteeing time indicating a time when the supportable radio link quality value is guaranteed. Note: the first and second message quality information of the respective link, and based on this information and radio failure is declared, and switching is performed).

Regarding claim 4: Hahn discloses the method of claim 2, wherein the SRB comprises one of a split SRB associated with the first cell group and the second cell group or an SRB configured on the second cell group (Hahn, see paragraph [0337], a Split bearer (SRB or DRB) is a wireless protocol located in both of the MeNB and the SeNB to use both of MeNB and SeNB resources in the dual connectivity and MeNB and SeNB may belong to different cell group).  

Regarding claim 5: Hahn discloses the method of claim 2, wherein performing the second radio link failure procedure further comprises one or more of: suspending all data radio bearers (DRBs) associated with the first cell group(Hahn, see paragraph[0279], when a radio link failure is determined, the UE abandons maintaining communication with the current serving cell, selects a new cell through a cell selection (or cell reselection) procedure, and attempts an RRC connection re-establishment to the new cell); suspending transmissions on resources of the first cell group; and resetting a media access control (MAC) entity corresponding to the first cell group(Hahn, see paragraphs [0281] [0283], and [0285] for the three reasons the failure has occurred ( one of them is a MAC issue, paragraph [0283]), and the solution for the failure see paragraphs  [0282], [0284], [0287] respectively and see paragraph [0288] , the RRC determines the occurrence of an RLF for the three reasons as above; when an RLF occurs, an RRC connection reestablishment is performed that is a procedure to reestablish an RRC connection with the eNB and this involves resetting the previous values).  
 
Regarding claim 6: Hahn discloses the  method of claim 1, further comprising: determining that the first cell group is a last available cell group, wherein selecting one of a plurality of radio link failure procedures comprises: selecting a radio resource control (RRC) connection reestablishment based at least in part on the determination; and performing the RRC connection reestablishment see paragraph [0288] , the RRC determines the occurrence of an RLF for the three reasons as above; when an RLF occurs, an RRC connection reestablishment is performed that is a procedure to reestablish an RRC connection with the eNB and this involves resetting the previous values. Note: declaration of RLF is based on the minimum and target connection quality and selection and switch to a new cell is based on quality information and RRC still functions).  

Regarding claim 7: Hahn discloses the method of claim 1, further comprising: identifying a type of the first cell group as one of: a controlling cell group (CCG) or a non-controlling cell group (NCCG), wherein selecting one of the plurality of radio link failure procedures is further based on the type of the first cell group ( Hahn, see paragraphs [0328-0333], in the dual connectivity a UE may be connected to one MeNB master and one SeNB a non-master; the MeNB is an eNB which terminates at least one S1-MME in the dual connectivity, and the SeNB is an eNB that provides an additional radio resource for the UE in the dual connectivity; a "Master Cell Group (MCG)" is a group of serving cells associated with the MeNB, and includes a primary cell (PCell) and one or more optional secondary cells (SCells) in the dual connectivity; a "Secondary Cell Group (SCG)" is a group of serving cells associated with the SeNB including a primary SCell (pSCell) and one or more optional SCells, and  see paragraph[0279], when a radio link failure is determined, the UE abandons maintaining communication with the current serving cell, selects a new cell through a cell selection (or cell reselection) procedure from the cell group, and attempts an RRC connection re-establishment to the new cell).  
 
Regarding claim 8: Hahn discloses the method of claim 1, wherein selecting one of the plurality of radio link failure procedures further comprises: selecting a first radio link failure procedure in response to determining that the air interface resource allocation for the SRB between the UE and the network over the second cell group is not available; and performing the first radio link failure procedure, wherein the first radio link failure procedure comprises a full release of radio resources between the UE and the network (Hahn, see paragraphs [0487-0489], when both radio links declared failed based on the minimum quality requirement, the serving eNB selects from the first alternate group  an alternative eNB that has the longest PER guaranteeing time and low PER as an alternative serving eNB, and  the old serving eNB perform switching to the selected alternative serving eNB; since the selected alternative serving eNB satisfies the target PER of a specific MCS, the UE performs a DBR configuration with the alternative serving eNB in order to be provided with the specific MCS. Note: since both cells are declared failed, the same procedure is used if the quality of the second cell or BS quality is deteriorated, see paragraph [0019] in this case still the selection  of the second cell from the alternate second group is performed by the serving base station because the serving cell selection is already performed).
 
Regarding claim 9: Hahn discloses the method of claim 8, wherein performing the first radio link failure procedure further comprises: suspending all radio bearers of the UE(Hahn, see paragraph [0279], when a radio link failure is determined, the UE abandons maintaining communication with the current serving cell, selects a new cell through a cell selection (or cell reselection) procedure, and attempts an RRC connection re-establishment to the new cell); and resetting media access control (MAC) settings of the UE(Hahn, see paragraphs [0281] [0283], and [0285] for the three reasons the failure has occurred ( one of them is a MAC issue, paragraph [0283]), and the solution for the failure see paragraphs  [0282], [0284], [0287] respectively and see paragraph [0288] , the RRC determines the occurrence of an RLF for the three reasons as above; when an RLF occurs, an RRC connection reestablishment is performed that is a procedure to reestablish an RRC connection with the eNB and this involves resetting the previous values).  

Regarding claim 10: Hahn discloses the  method of claim 8, wherein performing the first radio link failure procedure further comprises one or more of: releasing all secondary cells (SCells) associated with the first cell group; or releasing all other cell groups associated with the connection(Hahn, see paragraphs [0487-0489], when both radio links declared failed based on the minimum quality requirement, the serving eNB selects from the first alternate group  an alternative eNB that has the longest PER guaranteeing time and low PER as an alternative serving eNB, and  the old serving eNB perform switching to the selected alternative serving eNB; since the selected alternative serving eNB satisfies the target PER of a specific MCS, the UE performs a DBR configuration with the alternative serving eNB in order to be provided with the specific MCS. Note: since both cells are declared failed, the same procedure is used if the quality of the second cell or BS quality is deteriorated, see paragraph [0019] in this case still the selection  of the second cell from the alternate second group is performed by the serving base station because the serving cell selection is already performed).
 
Regarding claim 11: Hahn discloses the method of claim 1, wherein the connection is associated with signaling radio bearers comprising one or more of a direct SRB, a split SRB, a direct data radio bearer (DRB), and a split DRB(Hahn, see paragraph[0110], a configuration of the RB is a process for specifying a radio protocol layer and channel properties to provide a specific service and for determining respective detailed parameters and operations; the RB can be classified into two types, i.e., a signaling RB (SRB) and a data RB (DRB); the SRB is used as a path for transmitting an RRC message in the control plane; the DRB is used as a path for transmitting user data in the user plane, and see paragraph [0337], a Split bearer (SRB or DRB) is a wireless protocol located in both of the MeNB and the SeNB to use both of MeNB and SeNB resources in the dual connectivity).  
 
Regarding claim 12: Hahn discloses the method of claim 1, wherein determining whether the air interface resource allocation is available further comprises: determining that the air interface resource allocation is not available when an SRB is not configured for a radio link control (RLC) or a media access control (MAC) on the second cell group; or determining that the air interface resource allocation is not available when a resource allocation for the SRB is not activated on the second cell group(Hahn, see paragraphs [0281] [0283], and [0285] for the three reasons the failure has occurred ( one of them is a MAC issue, paragraph [0283]), and the solution for the failure see paragraphs  [0282], [0284], [0287] respectively and see paragraph [0288] , the RRC determines the occurrence of an RLF for the three reasons as above; when an RLF occurs, an RRC connection reestablishment is performed that is a procedure to reestablish an RRC connection with the eNB and this involves resetting the previous values for any of the three source of the failures).  
 
Regarding claim 13: Hahn discloses a  n apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a connection between the UE and a network over a first cell group and a second cell group(Hahn, see paragraph[0330],  a dual connectivity with CA configured includes a first cell group called a Master Cell Group and a second cell group call a Secondary Cell Group); detect a radio link failure condition for the connection between the UE and the network over the first cell group(Hahn, see paragraph [0277], a UE continues to perform measurement persistently in order to maintain the minimum radio link quality value of a radio link with a serving cell that it receives a service, and the UE determines whether communication is impossible under the current circumstance due to quality deterioration of the radio link with the serving cell); determine, in response to detecting the radio link failure condition, whether an air interface resource allocation is available for a signaling radio bearer (SRB) between the UE and the network over a second cell group(Hahn, see paragraphs [0500], radio link is available via the active second cell SRB (see paragraph [0020), a since the serving cell is the main controlling cell, immediately after the quality of communication reaches a certain threshold its SRB is becomes inactive, to select a new serving cell from the alternative eNB and to activate the inactive SRB due to a radio link quality of a serving eNB for a specific MCS is degraded, and to switch the serving eNB to the activated alternative eNB (alternative serving eNB); and select, based at least in part on the determination, one of a plurality of radio link failure procedures, wherein the plurality of radio link failure procedures comprises a partial release of radio resources between the UE and the network(Hahn, see paragraphs [0487-0489], based on the quality information received, the serving eNB selects from the first alternate group  an alternative eNB that has the longest PER guaranteeing time and low PER as an alternative serving eNB, and  the old serving eNB perform switching to the selected alternative serving eNB; since the selected alternative serving eNB satisfies the target PER of a specific MCS, the UE performs a DBR configuration with the alternative serving eNB in order to be provided with the specific MCS. Note the same procedure is used if the quality of the second cell or BS quality is deteriorated, see paragraph [0019] in this case still the selection  of the second cell from the alternate second group is performed by the serving base station).

Regarding claim 14: Hahn discloses the  apparatus of claim 13, wherein the instructions to select one of the plurality of radio link failure procedures are executable by the processor to cause the apparatus to: select a second radio link failure procedure in response to determining that the air interface resource allocation for the SRB between the UE and the network is available over the second cell group(Hahn, see paragraph [0278], when the quality of the serving cell is too low and thus communication is nearly impossible, the UE determines the current circumstance as the radio link failure); and perform the second radio link failure procedure, wherein the second radio link failure procedure comprises the partial release of radio resources between the UE and the network(Hahn, see paragraphs[0535-0541],  based on quality indicator among the dual connections to a UE,  a UE activates (active SRB/DRB configuration) an alternative link of the alternative eNB among the alternative eNBs (inactive SRB state) which is already secured, and releases the serving link of the serving eNB, and this  activating the alternative link may be interpreted as activating a connection with the alternative eNB or activating an SRB of the alternative eNB and configuring a DRB).  
 
Regarding claim 15: Hahn discloses the apparatus of claim 14, wherein the instructions to perform the second radio link failure procedure further are executable by the processor to cause the apparatus to: transmit an indication of the radio link failure condition to the second cell group using the SRB(Hahn, see paragraph [0016] a UE receiving a first message via SRB for informing that a radio link quality value of a first base station (BS) for a specific Mission Critical Service (MCS) is changed from the first BS, and the first message includes first radio link quality information; receiving a second message via SRB including second radio link quality information associated with a radio link quality value of a second BS from the at least one second BS; and maintaining the first BS or switching to one of the at least one second BS based on the received first radio link quality information and the second radio link quality information, and the second radio link quality information includes at least one of a supportable radio link quality value for the MCS or a radio link quality value guaranteeing time indicating a time when the supportable radio link quality value is guaranteed. Note: the first and second message quality information of the respective link, and based on this information and radio failure is declared, and switching is performed).

Regarding claim 16: Hahn discloses the apparatus of claim 14, wherein the SRB comprises one of a split SRB associated with the first cell group and the second cell group or an SRB configured on the second cell group (Hahn, see paragraph [0337], a Split bearer (SRB or DRB) is a wireless protocol located in both of the MeNB and the SeNB to use both of MeNB and SeNB resources in the dual connectivity and MeNB and SeNB may belong to different cell group).  

Regarding claim 17: Hahn discloses the apparatus of claim 14, wherein the instructions to perform the second radio link failure procedure further are executable by the processor to cause the apparatus to: suspend all data radio bearers (DRBs) associated with the first cell group; suspend transmissions on resources of the first cell group(Hahn, see paragraph[0279], when a radio link failure is determined, the UE abandons maintaining communication with the current serving cell, selects a new cell through a cell selection (or cell reselection) procedure, and attempts an RRC connection re-establishment to the new cell); and reset a media access control (MAC) entity corresponding to the first cell group(Hahn, see paragraphs [0281] [0283], and [0285] for the three reasons the failure has occurred ( one of them is a MAC issue, paragraph [0283]), and the solution for the failure see paragraphs  [0282], [0284], [0287] respectively and see paragraph [0288] , the RRC determines the occurrence of an RLF for the three reasons as above; when an RLF occurs, an RRC connection reestablishment is performed that is a procedure to reestablish an RRC connection with the eNB and this involves resetting the previous values for any of the three source of the failures).  

Regarding claim 18: Hahn discloses the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: determine that the first cell group is a last available cell group, wherein selecting one of a plurality of radio link failure procedures comprises selecting a radio resource control (RRC) connection reestablishment based at least in part on the determination; and perform the RRC connection reestablishment see paragraph [0288] , the RRC determines the occurrence of an RLF for the three reasons as above; when an RLF occurs, an RRC connection reestablishment is performed that is a procedure to reestablish an RRC connection with the eNB and this involves resetting the previous values. Note: declaration of RLF is based on the minimum and target connection quality and selection and switch to a new cell is based on quality information and RRC still functions).  

Regarding claim 19: Hahn discloses the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: identify a type of the first cell group as one of: a controlling cell group (CCG) or a non-controlling cell group (NCCG), wherein selecting one of the plurality of radio link failure procedures is further based on the type of the first cell group ( Hahn, see paragraphs [0328-0333], in the dual connectivity a UE may be connected to one MeNB master and one SeNB a non-master; the MeNB is an eNB which terminates at least one S1-MME in the dual connectivity, and the SeNB is an eNB that provides an additional radio resource for the UE in the dual connectivity; a "Master Cell Group (MCG)" is a group of serving cells associated with the MeNB, and includes a primary cell (PCell) and one or more optional secondary cells (SCells) in the dual connectivity; a "Secondary Cell Group (SCG)" is a group of serving cells associated with the SeNB including a primary SCell (pSCell) and one or more optional SCells, and  see paragraph[0279], when a radio link failure is determined, the UE abandons maintaining communication with the current serving cell, selects a new cell through a cell selection (or cell reselection) procedure from the cell group, and attempts an RRC connection re-establishment to the new cell).  
   
Regarding claim 20: Hahn discloses the apparatus of claim 13, wherein the instructions to select one of the plurality of radio link failure procedures further are executable by the processor to cause the apparatus to: select a first radio link failure procedure in response to determining that the air interface resource allocation for the SRB between the UE and the network over the second cell group is not available; and perform the first radio link failure procedure, wherein the first radio link failure procedure comprises a full release of radio resources between the UE and the network(Hahn, see paragraphs [0487-0489], when both radio links declared failed based on the minimum quality requirement, the serving eNB selects from the first alternate group  an alternative eNB that has the longest PER guaranteeing time and low PER as an alternative serving eNB, and  the old serving eNB perform switching to the selected alternative serving eNB; since the selected alternative serving eNB satisfies the target PER of a specific MCS, the UE performs a DBR configuration with the alternative serving eNB in order to be provided with the specific MCS. Note: since both cells are declared failed, the same procedure is used if the quality of the second cell or BS quality is deteriorated, see paragraph [0019] in this case still the selection  of the second cell from the alternate second group is performed by the serving base station because the serving cell selection is already performed).
  
Regarding claim 21: Hahn discloses the apparatus of claim 20, wherein the instructions to perform the first radio link failure procedure further are executable by the processor to cause the apparatus to: suspend all radio bearers of the UE(Hahn, see paragraph [0279], when a radio link failure is determined, the UE abandons maintaining communication with the current serving cell, selects a new cell through a cell selection (or cell reselection) procedure, and attempts an RRC connection re-establishment to the new cell); and reset media access control (MAC) settings of the UE(Hahn, see paragraphs [0281] [0283], and [0285] for the three reasons the failure has occurred ( one of them is a MAC issue, paragraph [0283]), and the solution for the failure see paragraphs  [0282], [0284], [0287] respectively and see paragraph [0288] , the RRC determines the occurrence of an RLF for the three reasons as above; when an RLF occurs, an RRC connection reestablishment is performed that is a procedure to reestablish an RRC connection with the eNB and this involves resetting the previous values).  
 
Regarding claim 22: Hahn discloses the apparatus of claim 21, wherein the instructions to perform the first radio link failure procedure further comprises one or more of: are executable by the processor to cause the apparatus to: release all secondary cells (SCells) associated with the first cell group; or release all other cell groups associated with the connection(Hahn, see paragraph [0744], Table 4, during change procedure of an SeNB, the serving eNB releases the SeNB for the new SeNB, and  the SeNB Change procedure of the Dual Connectivity are: 1) a UE transmits a Measurement Report to a serving eNB; 2) the serving eNB transmits an SeNB Additional request to eNB the SeNB is terminating, and based on the response: 3)  the serving eNB transmits a request for releasing the previous SeNB, and transmits an RRC Connection Reconfiguration including the result to the UE;  4)the UE transmits an RRC Connection Reconfiguration Complete to serving eNB, and the serving eNB forwards it to another eNB; 5) the UE tunes synchronization with another eNB, and performs Random Access procedure).  

Regarding claim 23: Hahn discloses the apparatus of claim 13, wherein the connection is associated with signaling radio bearers comprising one or more of a direct SRB, a split SRB, a direct data radio bearer (DRB), and a split DRB((Hahn, see paragraph[0110], a configuration of the RB is a process for specifying a radio protocol layer and channel properties to provide a specific service and for determining respective detailed parameters and operations; the RB can be classified into two types, i.e., a signaling RB (SRB) and a data RB (DRB); the SRB is used as a path for transmitting an RRC message in the control plane; the DRB is used as a path for transmitting user data in the user plane, and see paragraph [0337], a Split bearer (SRB or DRB) is a wireless protocol located in both of the MeNB and the SeNB to use both of MeNB and SeNB resources in the dual connectivity).  
  
Regarding claim 24: Hahn discloses the apparatus of claim 13, wherein the instructions to determine whether the air interface resource allocation is available further are executable by the processor to cause the apparatus to: determine that the air interface resource allocation is not available when an SRB is not configured for a radio link control (RLC) or a media access control (MAC) on the second cell group; or determine that the air interface resource allocation is not available when a resource allocation for the SRB is not activated on the second cell group(Hahn, if an air interface resource is configured and there is a failure, to determine the source of the failure, see paragraphs [0281] [0283], and [0285] for the three reasons the failure has occurred ( one of them is a MAC issue, paragraph [0283]), and the solution for the failure see paragraphs  [0282], [0284], [0287] respectively and see paragraph [0288] , the RRC determines the occurrence of an RLF for the three reasons as above; when an RLF occurs, an RRC connection reestablishment is performed that is a procedure to reestablish an RRC connection with the eNB and this involves resetting the previous values for any of the three source of the failures).  
  
Regarding claim 25: Hahn discloses a  n apparatus for wireless communications at a user equipment (UE), comprising: means for establishing a connection between the UE and a network over a first cell group and a second cell group(Hahn, see paragraph[0330],  a dual connectivity with CA configured includes a first cell group called a Master Cell Group and a second cell group call a Secondary Cell Group); means for detecting a radio link failure condition for the connection between the UE and the network over the first cell group(Hahn, see paragraph [0277], a UE continues to perform measurement persistently in order to maintain the minimum radio link quality value of a radio link with a serving cell that it receives a service, and the UE determines whether communication is impossible under the current circumstance due to quality deterioration of the radio link with the serving cell); means for determining, in response to detecting the radio link failure condition, whether an air interface resource allocation is available for a signaling radio bearer (SRB) between the UE and the network over a second cell group(Hahn, see paragraphs [0500], radio link is available via the active second cell SRB (see paragraph [0020), a since the serving cell is the main controlling cell, immediately after the quality of communication reaches a certain threshold its SRB is becomes inactive, to select a new serving cell from the alternative eNB and to activate the inactive SRB due to a radio link quality of a serving eNB for a specific MCS is degraded, and to switch the serving eNB to the activated alternative eNB (alternative serving eNB); and means for selecting, based at least in part on the determination, one of a plurality of radio link failure procedures, wherein the plurality of radio link failure procedures comprises a partial release of radio resources between the UE and the network(Hahn, see paragraphs [0487-0489], based on the quality information received, the serving eNB selects from the first alternate group  an alternative eNB that has the longest PER guaranteeing time and low PER as an alternative serving eNB, and  the old serving eNB perform switching to the selected alternative serving eNB; since the selected alternative serving eNB satisfies the target PER of a specific MCS, the UE performs a DBR configuration with the alternative serving eNB in order to be provided with the specific MCS. Note the same procedure is used if the quality of the second cell or BS quality is deteriorated, see paragraph [0019] in this case still the selection  of the second cell from the alternate second group is performed by the serving base station).
 
Regarding claim 26: Hahn discloses the  apparatus of claim 25, wherein the means for selecting one of the plurality of radio link failure procedures comprises: means for selecting a second radio link failure procedure in response to determining that the air interface resource allocation for the SRB between the UE and the network is available over the second cell group (Hahn, see paragraph[0024], comparing the radio link quality value to be changed, of the first BS with a minimum radio link quality value and/or a target radio link quality value for the specific MCS, and the first BS is maintained or switched to one second BS among the at least one second BS according to a result of the comparison, and see paragraph [0018], the selected alternate BS has Signaling Radio Bearer (SRB)that is in inactive state at beginning is configured to the UE and made active); and means for performing the second radio link failure procedure, wherein the second radio link failure procedure comprises the partial release of radio resources between the UE and the network(Hahn, see paragraph[0744], Table 4, a failure condition of second radio link is handled through change procedure, during change procedure of the second cell (SeNB), the serving eNB releases the SeNB for a new SeNB based on quality indication, and  the SeNB Change procedure of the Dual Connectivity is: 1) a UE transmits a Measurement Report to a serving eNB; 2) the serving eNB transmits an SeNB Additional request, and based on the response: 3)  the serving eNB transmits a request for releasing the previous SeNB, and transmits an RRC Connection Reconfiguration including the result to the UE;  4)the UE transmits an RRC Connection Reconfiguration Complete to serving eNB, and the serving eNB forwards it to another eNB; 5) the UE tunes synchronization with another eNB, and performs Random Access procedure).  
  
Regarding claim 27: Hahn discloses the apparatus of claim 26, wherein the means for performing the second radio link failure procedure further comprises: means for transmitting an indication of the radio link failure condition to the second cell group using the SRB(Hahn, see paragraph [0016] a UE receiving a transmitted first message for informing that a radio link quality value of a first base station (BS) for a specific Mission Critical Service (MCS) is changed from the first BS, and the first message includes first radio link quality information; receiving a second message including second radio link quality information associated with a radio link quality value of a second BS from the at least one second BS; and maintaining the first BS or switching to one of the at least one second BS based on the received first radio link quality information and the second radio link quality information, and the second radio link quality information includes at least one of a supportable radio link quality value for the MCS or a radio link quality value guaranteeing time indicating a time when the supportable radio link quality value is guaranteed. Note: the first and second message quality information of the respective link, and based on this information and radio failure is declared, and switching is performed).

Regarding claim 28: Hahn discloses a   non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: establish a connection between the UE and a network over a first cell group and a second cell group(Hahn, see paragraph[0330],  a dual connectivity with CA configured includes a first cell group called a Master Cell Group and a second cell group call a Secondary Cell Group); detect a radio link failure condition for the connection between the UE and the network over the first cell group(Hahn, see paragraph [0277], a UE continues to perform measurement persistently in order to maintain the minimum radio link quality value of a radio link with a serving cell that it receives a service, and the UE determines whether communication is impossible under the current circumstance due to quality deterioration of the radio link with the serving cell); determine, in response to detecting the radio link failure condition, whether an air interface resource allocation is available for a signaling radio bearer (SRB) between the UE and the network over the second cell group(Hahn, see paragraphs [0500], radio link is available via the active second cell SRB (see paragraph [0020), a since the serving cell is the main controlling cell, immediately after the quality of communication reaches a certain threshold its SRB is becomes inactive, to select a new serving cell from the alternative eNB and to activate the inactive SRB due to a radio link quality of a serving eNB for a specific MCS is degraded, and to switch the serving eNB to the activated alternative eNB (alternative serving eNB); and select, based at least in part on the determination, one of a plurality of radio link failure procedures, wherein the plurality of radio link failure procedures comprises a partial release of radio resources between the UE and the network(Hahn, see paragraphs [0487-0489], based on the quality information received, the serving eNB selects from the first alternate group  an alternative eNB that has the longest PER guaranteeing time and low PER as an alternative serving eNB, and  the old serving eNB perform switching to the selected alternative serving eNB; since the selected alternative serving eNB satisfies the target PER of a specific MCS, the UE performs a DBR configuration with the alternative serving eNB in order to be provided with the specific MCS. Note the same procedure is used if the quality of the second cell or BS quality is deteriorated, see paragraph [0019] in this case still the selection  of the second cell from the alternate second group is performed by the serving base station).

Regarding claim 29: Hahn discloses the  non-transitory computer-readable medium of claim 28, wherein the instructions to select one of the plurality of radio link failure procedures are further executable to: select a second radio link failure procedure in response to determining that the air interface resource allocation for the SRB between the UE and the network is available over the second cell group(Hahn, see paragraph[0024], comparing the radio link quality value to be changed, of the first BS with a minimum radio link quality value and/or a target radio link quality value for the specific MCS, and the first BS is maintained or switched to one second BS among the at least one second BS according to a result of the comparison, and see paragraph [0018], the selected alternate BS has Signaling Radio Bearer (SRB)that is in inactive state at beginning is configured to the UE and made active); and perform the second radio link failure procedure, wherein the second radio link failure procedure comprises the partial release of radio resources between the UE and the network(Hahn, see paragraph[0744], Table 4, a failure condition of second radio link is handled through change procedure, during change procedure of the second cell (SeNB), the serving eNB releases the SeNB for a new SeNB based on quality indication, and  the SeNB Change procedure of the Dual Connectivity is: 1) a UE transmits a Measurement Report to a serving eNB; 2) the serving eNB transmits an SeNB Additional request, and based on the response: 3)  the serving eNB transmits a request for releasing the previous SeNB, and transmits an RRC Connection Reconfiguration including the result to the UE;  4)the UE transmits an RRC Connection Reconfiguration Complete to serving eNB, and the serving eNB forwards it to another eNB; 5) the UE tunes synchronization with another eNB, and performs Random Access procedure).  
  
Regarding claim 30: Hahn discloses the non-transitory computer-readable medium of claim 29, wherein the instructions to perform the second radio link failure procedure are further executable to: transmit an indication of the radio link failure condition to the second cell group using the SRB(Hahn, see paragraph [0016] a UE receiving a transmitted first message for informing that a radio link quality value of a first base station (BS) for a specific Mission Critical Service (MCS) is changed from the first BS, and the first message includes first radio link quality information; receiving a second message including second radio link quality information associated with a radio link quality value of a second BS from the at least one second BS; and maintaining the first BS or switching to one of the at least one second BS based on the received first radio link quality information and the second radio link quality information, and the second radio link quality information includes at least one of a supportable radio link quality value for the MCS or a radio link quality value guaranteeing time indicating a time when the supportable radio link quality value is guaranteed. Note: the first and second message quality information of the respective link, and based on this information and radio failure is declared, and switching is performed).
   
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. See below:.
 
Applicant argues that Hahn does not disclose "selecting, based at least in part on the determination, one of a plurality of radio link failure procedures, wherein the plurality of radio link failure procedures comprises a partial release of radio resources between the UE and the network," 
 
Examiner respectfully disagrees with applicant, partial link between a UE and an ENB means the connection is has problem and Hahn keeps such link and monitors before switching the UE to another base station, see Hahn paragraphs [0276]-[0279], which disclose “ a UE continues to perform measurement persistently in order to maintain the quality a radio link with a serving cell that receives a service, and if the problem persists see Hahn paragraphs [0487]-[0489], which disclose  “Accordingly, the serving eNB selects the alternative eNB that has the longest Packet Error Rate(PER) guaranteeing time as the alternative serving eNB among the alternative eNBs that have low PER.


 
Applicant argues that merely switching from a serving eNB to an alternative eNB that had an inactive SRB does not disclose "selecting, based at least in part on the determination, one of a plurality of radio link failure procedures, wherein the plurality of radio link failure procedures comprises a partial release of radio resources between the UE and the network," as recited in independent claim 1. 

Examiner disagrees with applicant, Hahn before switching makes sure that the connection is unrecoverable, and Hahn sees each UE independently, for example, see  paragraphs [0276]-[0279], which disclose “ a UE continues to perform measurement persistently in order to maintain the quality a radio link with a serving cell that receives a service. The UE determines whether communication is impossible under current the current circumstance due to quality deterioration of the radio link with the serving cell. In the case that the quality of the serving cell is too low and thus communication is nearly impossible, the UE determines the current circumstance as the radio link failure. In the case that the radio link failure is determined, the UE abandons maintaining communication with the current serving cell, selects a new cell through a cell selection (or cell reselection) procedure, and attempts an RRC connection re-establishment to the new cell.” Then once it is determined that the connection can’t be recovered, Hahn switches see Hahn, paragraphs [0487]-[0489], which disclose  “Accordingly, the serving eNB selects the alternative eNB that has the longest Packet Error Rate(PER) guaranteeing time as the alternative serving eNB among the alternative eNBs that have low PER.The serving eNB perform switching to the selected alternative serving eNB. In this case, since the selected alternative serving eNB satisfies the target PER of a specific MCS, the UE is not required to perform an additional DBR configuration with other alternative eNB except the alternative serving eNB in order to be provided with the specific MCS.” It should be noted that all paragraphs quoted in this response were used in the office action.





Applicant argues that the Office Action has not shown how Hahn discloses a "partial release of radio resources between the UE and the network." The cited portions of Hahn describe an inactive SRB being made active when the UE switches from the serving eNB to the alterative eNB, which is not the same as "[partially] releasing [] radio resources between the UE and the network." Instead, it appears that all of the resources from the serving eNB are released, and a new RRC is established between the UE and the alternative eNB. 

Examiner respectfully disagrees with applicant, partial link between a UE and base station is still a link with quality problem because it is not using the full capacity, Hahn uses the partial connection and monitors the connection until the quality is below threshold as disclosed in paragraph [0276]-[0279],  a UE continues to perform measurement persistently in order to maintain the quality a radio link with a serving cell that receives a service .


 

  
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476